Exhibit 99.1 Caterpillar Inc. 3Q 2008 Earnings Release Caterpillar Reports Record Third-Quarter Sales and Revenues; Reaffirms Full-Year Outlook Company maintains 2008 outlook of sales and revenuestopping $50 billion and profit of about $6.00 per share PEORIA, Ill.— Caterpillar Inc. (NYSE: CAT) today announced record third-quarter sales and revenues of $12.981 billion, 13 percent higher than third quarter 2007 sales and revenues of $11.442 billion.Profit per share for the third quarter 2008 was $1.39, down $0.01 from profit per share of $1.40 in the third quarter of 2007. “We are pleased to have set a new third-quarter sales and revenues record, particularly considering the recessionary conditions in North America and growing weakness in Europe and Japan,” said Chairman and Chief Executive Officer Jim Owens.“Demand in emerging markets and commodity prices at levels that encourage investment in mining and energy have helped offset negative economic conditions in much of the developed world,” Owens added. “Recent financial market turbulence has focused attention on the financial strength of businesses of all kinds,” Owens said.“Caterpillar has a strong balance sheet, a solid credit rating and we’ve had access to the capital we need to run our business.That includes our captive finance company, Caterpillar Financial Services Corporation (Cat Financial).We are pleased to report that despite difficult market conditions, Cat Financial has had good access to capital and continues to offer lending options to our customers.It’s a tough environment, but we have a conservative business model which prudently manages risk and a great team that’s executing well at Cat Financial.When the dust settles, I’m confident that our customers and stockholders will be well served by Cat Financial’s long-standing, sound lending practices,” Owens said. Sales and revenues of $12.981 billion increased $1.539 billion from the third quarter of last year, $833 million from sales volume, $385 million from improved price realization, $262 million from the effects of currency and$59 million from higher Financial Products revenues.The geographic mix of sales continued to shift outside North America with sales and revenues increasing 22 percent in other regions compared to 3 percent inside North America.Sales and revenues outside North America represent 60 percent of total sales and revenues in the third quarter—up from 56 percent of the total one year ago. Page 1 Profit of $868 million was down $59 million from $927 million in the third quarter of 2007, a 6 percent decline, and profit per share was $1.39, a decrease of $0.01 from profit per share of $1.40 for the third quarter of 2007.The decrease was the result of higher manufacturing costs, primarily for materials. “We expected that material and freight costs would increase in the second half of 2008, and they did in the third quarter.Higher material costs, especially for steel, were the most significant headwind we faced in the quarter,” said Owens. Outlook Caterpillar is maintaining its full-year outlook for 2008.The company expects sales and revenues to top $50 billion, up from $44.958 billion in 2007, and profit per share of about $6.00 per share, up from $5.37 per share in 2007. “The 2009 economic outlook is extremely uncertain at this time, with substantial turmoil in financial markets and unprecedented government intervention around the world,” Owens said.“Our current outlook for 2009 calls for sales and revenues to be about flat with our full-year 2008 results.In 2009 we expect pockets of strength in global mining, energy markets and in the area of emerging market infrastructure development to offset acute weakness in North America, Europe and Japan.Further, we are confident that our integrated service businesses, which have grown significantly this year, will offer revenue and earnings support in the coming year.That said, given the recent economic turmoil, we will issue our 2009 profit per share outlook with our year-end release in January.The world has experienced significant turbulence in financial markets, and we expect this will slow world economic growth over the next three or four quarters.While we are encouraged by the coordinated response by governments and central banks around the world and believe the actions they’ve taken will restore global liquidity, the depth and duration of economic decline and the timing and strength of the recovery are very uncertain.Caterpillar is prepared for volatility, and we remain very positive about our longer-term growth prospects.With our financial strength, global manufacturing and distribution network, our focus on the Caterpillar Production Systempowered by 6 Sigma and our diversified business portfolio, Caterpillar is poised to strengthen its global leadership position during this challenging period,” Owens added. Note: Glossary of terms included on pages 23-24; first occurrence of terms shown in bold italics. For more than 80 years, Caterpillar Inc. has been making progress possible and driving positive and sustainable change on every continent.With 2007 sales and revenues of $44.958 billion, Caterpillar is the world’s leading manufacturer of construction and mining equipment, diesel and natural gas engines and industrial gas turbines.The company also is a leading services provider through Caterpillar Financial Services, Caterpillar Remanufacturing Services, Caterpillar Logistics Services and Progress Rail Services.More information is available at:http://www.cat.com. Caterpillar contact:Jim Dugan, Corporate Public Affairs, (309) 494-4100 (Office) or (309) 360-7311 (Mobile) Page 2 SAFE HARBOR Certain statements in this release relate to future events and expectations and as such constitute forward-looking statements involving known and unknown factors that may cause actual results of Caterpillar Inc. to be different from those expressed or implied in the forward-looking statements. In this context, words such as "will," “would,” "expect," "anticipate," “should” or other similar words and phrases often identify forward-looking statements made on behalf of Caterpillar. It is important to note that actual results of the company may differ materially from those described or implied in such forward-looking statements based on a number of factors and uncertainties, including, but not limited to, (i) adverse change in general economic conditions; (ii) adverse change in the industries Caterpillar serves including construction, infrastructure, mining, energy, marine and electric power generation; (iii) Caterpillar’s ability to manage material, including steel, and freight costs; (iv) Caterpillar’s ability to generate cash from operations, secure external funding for its operations and manage its liquidity needs; (v) material adverse change in customers’ access to liquidity and capital; (vi) currency exchange or interest rates changes; (vii) political stability; (viii) market acceptance of the company's products and services; (ix) significant changes in the competitive environment; (x) epidemic diseases; (xi) severe change in weather conditions negatively impacting operations; (xii) changes in law, regulations and tax rates; and (xiii) other general economic, business and financing conditions and factors described in more detail in the company's Form 10-Q filed with the Securities and Exchange Commission on August 1, 2008. This filing is available on our website at www.cat.com/sec_filings. We do not undertake to update our forward-looking statements. Page 3 Key Points Third Quarter § Third-quarter sales and revenues of $12.981 billion were the highest third quarter on record and 13 percent higher than the third quarter of 2007. § Third-quarter profit was $868 million, and profit per share of $1.39 was $0.01 less than the third quarter of 2007. § The percent of sales and revenues outside North America continued to increase, with 60 percent of total sales and revenues outside North America this quarter compared with 56 percent in the third quarter last year. (Dollars in millions except per share data) Third Quarter 2008 Third Quarter 2007 $ Change % Change Machinery and Engines Sales $ 12,148 $ 10,668 $ 1,480 14 % Financial Products Revenues 833 774 59 8 % Total Sales and Revenues 12,981 11,442 1,539 13 % Profit After Tax $ 868 $ 927 $ (59 ) (6 ) % Profit per common share - diluted $ 1.39 $ 1.40 $ (0.01 ) (1 ) % Machinery and Engines (M&E) sales improved $1.480 billion despite the weakening in developed economies.The strength of emerging markets, our broad global footprint in industries like mining and energy and growth in integrated service businesses were positive.Machinery sales increased 13 percent, and Engines sales increased 16 percent. Profit per share declined $0.01, primarily driven by higher costs partially offset by improved price realization and higher sales volume. Machinery and Engines operating cash flow was $2.343 billion for the first nine months of 2008. Outlook § Caterpillar is maintaining its full-year outlook for 2008.The company expects sales and revenues to top $50 billion, up from $44.958 billion in 2007, and profit per share of about $6.00 per share, up from $5.37 per share in 2007. § Our preliminary outlook for 2009 reflects sales and revenues at about the same level as 2008. § We will provide an outlook for 2009 profit per share in January 2009. A question and answer section has been included in this release starting on page Page 4 DETAILED ANALYSIS Third Quarter 2008 vs. Third Quarter 2007 The chart above graphically illustrates reasons for the change in Consolidated Sales and Revenues between third quarter 2007 (at left) and third quarter 2008 (at right).Items favorably impacting sales and revenues appear as upward stair steps with the corresponding dollar amounts above each bar, while items negatively impacting sales and revenues appear as downward stair steps with dollar amounts reflected in parentheses above each bar.Caterpillar management utilizes these charts internally to visually communicate with the company’s Board of Directors and employees. Sales and Revenues Sales and revenues for third quarter 2008 were $12.981 billion, up $1.539 billion, or 13 percent, from third quarter 2007.Machinery volume was up $591 million, and Engines volume was up $242 million, both driven by growth in emerging markets and our broad global footprint in industries like mining and energy.Price realization improved $385 million, and currency had a positive impact on sales of $262 million.In addition, Financial Products revenues increased $59 million. Sales and Revenues by Geographic Region (Millions of dollars) Total % Change North America % Change EAME % Change Asia/ Pacific % Change Latin America % Change Third Quarter 2007 Machinery $ 7,123 $ 3,156 $ 2,166 $ 999 $ 802 Engines 1 3,545 1,311 1,362 608 264 Financial Products 2 774 520 118 63 73 $ 11,442 $ 4,987 $ 3,646 $ 1,670 $ 1,139 Third Quarter 2008 Machinery $ 8,051 13 % $ 3,245 3 % $ 2,270 5 % $ 1,437 44 % $ 1,099 37 % Engines 1 4,097 16 % 1,400 7 % 1,617 19 % 757 25 % 323 22 % Financial Products 2 833 8 % 491 (6 ) % 150 27 % 108 71 % 84 15 % $ 12,981 13 % $ 5,136 3 % $ 4,037 11 % $ 2,302 38 % $ 1,506 32 % 1 Does not include internal engines transfers of $738 million and $629 million in third quarter 2008 and 2007, respectively.Internal engines transfers are valued at prices comparable to those for unrelated parties. 2 Does not include internal revenues earned from Machinery and Enginesof $64 million and $89 million in third quarter 2008 and 2007, respectively. Page 5 Machinery
